DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  the final limitation does not make grammatical sense.  For purposes of examination, it will be assumed that it reads “a sea-island structure which is formed of …”  	Appropriate correction is required.
Double Patenting
Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 6-10, 12-14, 19-23, and 30-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wariishi et al. (US 2016/0339730).
 	Regarding claim 1, Wariishi et al. disclose “a lithographic printing plate precursor (title) comprising:  	an image recording layer on a support (paragraph 72),  	wherein a hydrophobic area is existed at at least a part of a surface of an outermost layer on a side where the image recording layer is provided (paragraphs 81-82),  	the image recording layer includes an infrared absorbent, a polymerizable compound, and a polymerization initiator (paragraph 26); 	the hydrophobic area includes a polymer selected from the group consisting of an acrylic resin that is not in a particle shape, acrylic resin particles, and styrene acrylic resin particles (paragraph 100); 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm (paragraph 101);  	an occupation area ratio of the hydrophobic area in the surface of the outermost layer is more than 20% by area and less than 100% by area (paragraph 115: Examiner asserts that the range of mass percentage disclosed at least overlaps the recited range); and 	the outermost layer has a sea-island structure is formed of the hydrophobic area and a 
	Regarding claim 3, Wariishi et al. further disclose “wherein the outermost layer is the image recording layer (paragraph 388: protective layer is optional).” 	Regarding claim 6, Wariishi et al. further disclose “wherein clog P of the polymer included in the hydrophobic area is 1 or greater and lower than 4.” It has been held that when the claimed and prior art products are at least substantially, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the polymer of Wariishi et al. is at least substantially identical to the polymer as claimed, the property of the clog P is presumed inherent. 	Regarding claim 7, Wariishi et al. further disclose “wherein the hydrophobic area includes particles selected from the group consisting of the acrylic resin particles and the styrene acrylic resin particles (paragraph 100).” 	Regarding claim 8, Wariishi et al. further disclose “wherein the particles are water-dispersible particles (see, e.g., paragraph 541).” 	Regarding claim 9, Wariishi et al. further disclose “wherein a volume average particle diameter of the particles is smaller than 0.1 µm (paragraph 101).” 	Regarding claim 10, Wariishi et al. further disclose “wherein clog P of the particles is 1 or greater and lower than 4.”  It has been held that when the claimed and prior art products are at as claimed, the property of the clog P is presumed inherent. 	Regarding claim 12, Wariishi et al. further disclose “wherein the lithographic printing plate precursor is a lithographic printing plate precursor for on-press development (paragraph 449).” 	Regarding claim 13, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451), comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 1 to form an exposed area and an unexposed area (paragraph 452); and  	supplying at least one of printing ink or dampening water to remove a non-image area (paragraph 453).” 	Regarding claim 14, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451) comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 1 to form an exposed area and an unexposed area (paragraph 452); and  	supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area (paragraphs 459 and/or 471).”  
 	Regarding claim 19, Wariishi et al. further disclose “wherein the hydrophobic area includes particles (paragraph 100).” 	Regarding claim 20, Wariishi et al. further disclose “wherein the particles are water-dispersible particles (see, e.g., paragraph 542).” 	Regarding claim 21, Wariishi et al. further disclose “wherein a volume average particle diameter of the particles is smaller than 0.1 µm (paragraph 101).” 	Regarding claim 22, Wariishi et al. further disclose “wherein clog P of the particles is 1 or greater and lower than 4.”  It has been held that when the claimed and prior art products are at as claimed, the property of the clog P is presumed inherent. 	Regarding claim 23, Wariishi et al. further disclose “wherein the particles are at least one kind of particle selected from the group consisting of acrylic resin particles and styrene acrylic resin particles (paragraph 100).” 	Regarding claim 30, Wariishi et al. disclose “a lithographic printing plate precursor (title) comprising:  	an image recording layer on a support (paragraph 72),  	wherein a hydrophobic area is existed at at least a part of a surface of an outermost layer on a side where the image recording layer is provided (paragraphs 81-82),  	the image recording layer includes an infrared absorbent, a polymerizable compound, and a polymerization initiator (paragraph 26); 	the hydrophobic area includes a polymer selected from the group consisting of acrylic resin particles, and styrene acrylic resin particles (paragraph 100); 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm (paragraph 101);  	an occupation area ratio of the hydrophobic area in the surface of the outermost layer is more than 20% by area and less than 50% by area or less (paragraph 115: Examiner asserts that the range of mass percentage disclosed at least overlaps the recited range).” 	Regarding claim 31, Wariishi et al. further disclose “wherein the outermost layer is the image recording layer (paragraph 388: protective layer is optional).”
 	Regarding claim 32, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451), comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 30 to   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wariishi et al. in view of Sanada et al. (US 2009/0110887). 	With respect to claim 27, Wariishi et al. disclose “a lithographic printing plate precursor (title) comprising:  	an image recording layer on a support (paragraph 72),  	a protective layer on the image recording layer (paragraph 388), 	the image recording layer includes an infrared absorbent, a polymerizable compound, and a polymerization initiator (paragraph 26).” 	Wariishi et al. further disclose that the image recording layer has a hydrophobic area which includes a polymer selected from the group consisting of an acrylic resin that is not in a particle shape, acrylic resin particles, and styrene acrylic resin particles (paragraph 100); 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm (paragraph 101);  	an occupation area ratio of the hydrophobic area in the surface of the image recording layer is more than 20% by area and less than 100% by area (paragraphs 81-82).”  	With respect to claim 27, Wariishi et al. fail to disclose “wherein a hydrophobic area is existed at at least a part of a surface of an outermost layer on a side where the image recording layer is provided, 	the hydrophobic area includes a polymer selected from the group consisting of an acrylic resin that is not in a particle shape, acrylic resin particles, and styrene acrylic resin particles; 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm;  	an occupation area ratio of the hydrophobic area in the surface of the outermost layer is more than 20% by area and less than 100% by area.” 	Regarding claim 4, Wariishi et al. further disclose a protective layer on the image recording layer (paragraph 388), but fail to disclose that the outermost layer is the protective layer. 	With respect to both claims 4 and 27, Wariishi et al. disclose that the protective layer can be any of a water-soluble polymer and a water-insoluble polymer (paragraph 391) dispersed in a solvent (paragraph 389).  Sanada et al. disclose a similar plate with a protective layer   

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are moot in view of the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853